Exhibit 99.2

For immediate release

 

HAROLD'S STORES, INC. REPORTS SECOND QUARTER SALES AND CLOSING OF $4 MILLION
PRIVATE EQUITY INVESTMENT

Dallas, TX - August 8, 2002

- Harold's Stores, Inc. (AMEX symbol: HLD) (the "Company"), a chain of upscale
ladies' and men's specialty stores, announced today sales results for the second
quarter and year-to-date period ended August 3, 2002.



Comparable store sales for the full-price retail stores declined 3.6% for the
quarter and 2.7% year-to-date. Outlet comparable store sales declined 30.6% for
the quarter and 21.0% year-to-date. The Company's total comparable store sales
declined 8.1% for the quarter and 5.5% year-to-date.

Net sales for the second quarter reached $19.5 million for the quarter, a 16.4%
decline from total second quarter sales of $23.3 million during the same period
of the previous year. Net sales for the year-to-date were $43.7 million as
compared to $50.0 million for the same period in the prior year, a decrease of
12.7%. During the previous year, the Company held warehouse sales that were not
conducted this year, resulting in a $3.4 million decline in sales during the
year-to-date period.

On Friday, August 2, 2002, the Company completed the closing of the previously
announced agreement for a $4 million private equity investment by Inter-Him,
N.V., of which Ronald de Waal is a Managing Director, Clark J. Hinkley, a
director and the Chief Executive Officer of the Company, and three other
directors of the Company, W. Howard Lester, William E. Haslam and Margaret A.
Gilliam. The terms of the sale of the Series 2002-A Preferred Stock and the
related exchange by the holders of all of the Company's 2001-A Preferred Stock
for shares of Amended Series 2001-A Preferred Stock were as previously announced
on June 28, 2002. In conjunction with this closing, the Company entered into an
amendment of its credit facility with Bank of America, N.A. The amendment
principally allows the preferred stock transaction and related dividends,
relaxes certain financial covenants and requires an increase in the interest
rate in exchange for a reduction to certain bank facility fees.

"We are very pleased to close on our $4 million equity investment. This
investment is a strong show of support by our Board of Directors and controlling
shareholder for the Company's turn-around efforts in a difficult retail
environment. The receipt of these investment funds will allow us to proceed with
our plans to complete "Operation Fresh Face" in our existing stores. We intend
to complete painting updates to stores that have not previously been done and
visual updates to all stores before the holiday selling season. Additionally, we
are moving forward on a new prototype development with a goal of remodeling our
existing Plano, Texas store into this new prototype within the next six to nine
months," said Clark Hinkley, Chief Executive Officer.

Mr. Hinkley continued, "We continued to see favorable response to our
merchandise assortments in the spring and summer seasons. As a result, we had
fewer clearance units available in our full-price retail stores and did not
discount them as heavily during July. While this resulted in significant
declines in sales the last two weeks of July, we expect to see improvement in
gross margin in the full-price retail stores as a result of this strategic
change."

Mr. Hinkley continued, "Our early fall deliveries of merchandise have been
well-received by our Customers and we remain pleased with our current inventory
levels. Our inventories at the end of the second quarter were down significantly
over the prior period. We have been very aggressive in liquidating our prior
season inventories in our outlet stores, reducing the outlet inventories to
record lows. However, this has come at a significant cost to gross margin in
that division."

Founded in 1948 and headquartered in Dallas, Texas, Harold's Stores, Inc.
currently operates 50 upscale ladies' and men's specialty stores in 21 states.
The Company's Houston locations are known as "Harold Powell."

Harold's Stores, Inc. wishes to take advantage of the "safe harbor" provisions
of the Private Securities Litigation Reform Act of 1995 with respect to
statements that may be deemed to be forward-looking. This release contains
forward-looking statements that are subject to risks and uncertainties,
including, but not limited to the impact of competition, pricing pressure,
product demand and market acceptance risks, mergers and acquisitions, reliance
on key strategic alliances, the ability to attract and retain key employees, the
availability of cash for growth, fluctuations in operating results, ability to
continue funding operating losses and other risks detailed from time to time in
Harold's filings with the Securities and Exchange Commission. These risks could
cause the Company's actual results to differ materially from those expressed in
any forward-looking statements made by, or on behalf of, Harold's Stores, Inc.

 

Financial Information Contact:

Jodi L. Taylor, Chief Financial Officer

Harold's Stores, Inc.

405-329-4045